Case 1:20-cv-01541-SB Document 27-1 Filed 06/15/21 Page 1 of 7 PageID #: 1201




                           Exhibit 1
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document27-1
                                  17 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 12 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 709
                                                                             1202
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document27-1
                                  17 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 23 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 710
                                                                             1203
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document27-1
                                  17 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 34 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 711
                                                                             1204
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document27-1
                                  17 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 45 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 712
                                                                             1205
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document27-1
                                  17 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 56 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 713
                                                                             1206
Case
 Case1:20-cv-01541-SB
       1:20-cv-01541-SB Document
                         Document27-1
                                  17 Filed
                                      Filed 03/03/21
                                            06/15/21 Page
                                                     Page 67 of
                                                             of 67 PageID
                                                                   PageID #:
                                                                          #: 714
                                                                             1207
